          Case 1:20-cv-10617-WGY Document 204 Filed 06/08/20 Page 1 of 2



                        UNITED STATES DISTRICT COURT
                         DISTRICT OF MASSACHUSETTS
__________________________________________
                                           )
MARIA ALEJANDRA CELIMEN SAVINO             )
and JULIO CESAR MEDEIROS NEVES,            )
                                           )
Petitioners-Plaintiffs,                   )
                                          )   20-cv-10617 WGY
       v.                                 )
                                          )
THOMAS HODGSON, et al.,                    )
                                          )
       Respondents-Defendants.            )
__________________________________________)


                     DEFENDANTS’ MOTION FOR LEAVE TO REPLY

         Respondents-Defendants hereby move for leave to reply to Plaintiffs’ Opposition to

Defendants’ Motion to Revoke Bail. As grounds herefor, Plaintiffs allege in their Opposition

that released class members have received inaccurate and inconsistent instructions regarding

their conditions of release. Defendants seek the opportunity to inquire as to those interacting

from ERO and/or its contractors regarding this issue. The Court ought to know if these

allegations by Plaintiffs are accurate. Of course, as Plaintiffs acknowledge, none of this goes to

the 14-day quarantine period, as to which the Court’s and ICE’s instructions were indisputably

clear.

         Defendants seek the Court’s permission to file a reply by close of business on Thursday,

June 11, 2020 and request a hearing on the Motion to Revoke on Friday, June 12, 2020.

                                                     Respectfully submitted,

                                                     ANDREW E. LELLING,
                                                     United States Attorney

                                               By:   /s/ Thomas E. Kanwit
                                                     Thomas E. Kanwit
        Case 1:20-cv-10617-WGY Document 204 Filed 06/08/20 Page 2 of 2



                                                      Michael Sady
                                                      Assistant U.S. Attorneys
                                                      U.S. Attorney’s Office
                                                      John J. Moakley U.S. Courthouse
                                                      1 Courthouse Way, Suite 9200
                                                      Boston, MA 02210
                                                      (617) 748-3100
       June 8, 2020                                   thomas.kanwit@usdoj.gov




       CERTIFICATE OF SERVICE AND OF CONFERRING PURSUANT TO L.R. 7.1

        I hereby certify that I have conferred with opposing counsel and been unable to resolve the
matter presented herein. I further certify this document filed through the ECF system will be sent
electronically to the registered participants as identified on the Notice of Electronic Filing (NEF).

                                                              /s/ Thomas E. Kanwit
Dated: June 8, 2020                                           Thomas E. Kanwit
